 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBuilding and Construction Trades Council of Dela-ware and Pettinaro Construction Co., Inc. Case 4-CP-256June 9, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn November 10, 1976, Administrative Law JudgeClaude R. Wolfe issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs, andthe Charging Party joined in the General Counsel'sexceptions. The General Counsel also filed a brief inanswer to Respondent's exceptions and brief, and theCharging Party filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Building andConstruction Trades Council of Delaware, NewCastle, Delaware, its officers, agents, and representa-tives, shall take the action set forth in the saidrecommended Order.We find merit in the General Counsel's limited exceptions to theAdministrative Law Judge's finding that the carpenter employed byPettinaro when picketing commenced was being paid less than union wagesand benefits. The Administrative Law Judge correctly found that thecarpenter. Mannucci, who began work on or about February 9, 1976. waspaid S10.98 per hour including fringe benefits. Although it appears that theCouncil's rates were raised to S 1 1.57 on May I, 1976. the record reveals that,prior to May 1, 1976, when Mannucci was hired and at the time thepicketing commenced on April 1, 1976. the Council's wage rate was $10.98including fringe benefits. Thus it is clear that Pettinaro was payingMannucci in accordance with area standards at the time picketingcommenced on April 1, 1976. Further, we note that Respondent haspresented no evidence that establishes that Pettinaro was not in factcomplying with area wage standards at the time its picketing commenced onApril 1,1976.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: This casewas heard before me at Philadelphia, Pennsylvania, onAugust 26, 1976, pursuant to charges filed on May 6, 1976,and a complaint issued July 23, 1976, wherein it is allegedthat the Respondent, Building and Construction TradesCouncil of Delaware, violated Section 8(bX7X)(C) of theAct. The Respondent denies any violations of the Act.Upon the entire record, including my observation of thewitnesses as they testified, and after due consideration ofthe posthearing briefs filed by the General Counsel, theRespondent, and the Charging Party, I make the following:FINDINGS AND CONCLUSIONSI. BUSINESS OF THE CHARGING EMPLOYERThe complaint alleges, the answer as amended at thehearing admits, and I find that Pettinaro Construction Co.,Inc. (hereinafter variously referred to as Pettinaro, theEmployer, and the Company), is, and has been at all timesmaterial herein, a Delaware corporation, with its principaloffices located in Wilmington, Delaware, engaged as acontractor in the building and construction industry; thatPettinaro, during the past year, has provided goods andservices valued in excess of $50,000 to firms which in turnannually sell and ship goods valued in excess of $50,000directly to points outside the State of Delaware; and thatPettinaro is, and has been at all times material herein, andemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the National Labor Relations Act,as amended (herein referred to as the Act).1. THE LABOR ORGANIZATIONSThe complaint alleges, the answer as amended at hearingadmits, and I find that Building and Construction TradesCouncil of Delaware (sometimes referred to herein as theRespondent, the Council, or the Union), is, and has been atall times material herein, an unincorporated associationcomposed of affiliated labor organizations in the buildingand construction industry in Delaware and is a labororganization within the meaning of Sections 2(5) and 8(b)of the Act. I further find, as the complaint alleges and theRespondent admits, that Theodore W. Ryan is, and hasbeen at all times material herein, the president of theCouncil and an agent of the Respondent within themeaning of Sections 2(13) and 8(b) of the Act.The complaint further alleges, and the Respondentdenies, that the Council and its president, Theodore W.230 NLRB No. 442 BLDG. & CONSTRUCTION TRADES COUNCIL OF DELAWARERyan, are agents of the Council's affiliated labor organiza-tions. I find that the Respondent and its president,Theodore W. Ryan, acted as agents for and on behalf of itsaffiliated labor organizations in conducting the picketingherein and the communications between the Council andPettinaro at the behest of the local unions and pursuant toa vote of the board of business agents composed ofbusiness agents of the Council's affiliated local unions,each of which business agents was acting on behalf of itsrespective locals.' I would further note that the picketingitself was done by members and business agents of thelocals utilizing a council sign.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts2Pettinaro placed a bid on the U.S. Postal Service Projectlocated in New Castle County, Delaware, in late October1975, seeking to be the general contractor for theconstruction of a general mail facility and a vehicularmaintenance facility at a project value of $7,625,000. At notime material has Pettinaro had any collective-bargainingagreements with any labor organization.The construction contract was awarded to Pettinaro onor about January 16, 1976.3 Pettinaro Vice PresidentBertomeu credibly testified that, about 2 weeks before theaward, he and President Pettinaro called Council PresidentRyan to meet with them at the Company's offices inWilmington, Delaware. The conversation between thethree, at the Company's office, lasted from 10 to 15minutes.4The testimony of Bertomeu developed byGeneral Counsel on direct examination reads, in pertinentpart, as follows:Q. Was there any particular reason why youwanted to talk to him about the project?A. Yes. We were concerned because -MR. KATZ: I object to his motivation, his uncommuni-cated motivation, your Honor.JUDGE WOLFE: Well, I'll agree that his motivation isprobably uncommunicated at this time, but I'll overrulethe objection and let him communicate it into therecord for whatever relevance it may have.Q. (By Miss Schick) Proceed, Mr. Bertomeu.A. We were concerned at the time -at the time allthis took place, the common situs picketing bill was onthe President's desk for his signature, and we wanted toknow if we were going to have a problem with this jobbecause traditionally we operate open shop, whichmeans we use union and nonunion subcontractors. Wewere concerned if the President did sign the bill if wewere going to have the cooperation of the BuildingTrades Council or were we going to have to go theother way and use only nonunion people.Q. Now, how did the conversation (sic) in youroffice begin?I See Building and Construction Trades Council of Delaware (PetinaroConstruction Co.. Inc.), 215 NLRB 624 (1974).2 The facts set forth herein are based on a synthesis of the creditedaspects of the testimony of the witnesses, the exhibits, the stipulations of theparties, and careful consideration of the logical consistency and inherentprobability of the facts.A. Mr. Ryan come in, the normal small talk, andthen we went into the Post Office Project, commonsitus, and wanted to know what Mr. Ryan's positionwould be if, you know, if we were going to once againbe picketed and bothered by the Building TradesCouncil.Q. And what did Mr. Ryan communicate to youwas his position?A. He said that he could not speak for hismembership.Q. Did he say anything else?A. Yes. He said, well -however, he would like -he said we are the biggest nonunion contractors in thestate and he would like us to sign an agreement, to bethe first to sign an agreement to use only unionsubcontractors.Q. Did he ever show you an agreement that hewanted you to sign?A. No.On cross-examination by the Respondent, the followingtestimony was elicited from Bertomeu:Q. All right. Now getting back to this conversation,do I understand that you asked Mr. Ryan for someassurances?A. Correct.Q. And Mr. Ryan's response to you was that hedidn't think he could control his membership andtherefore could not give you any assurances?A. He said he couldn't speak for the membership.Q. Oh, couldn't speak for the membership -okay.And was it as part of that conversation that he said,'Why don't you agree to use only union subcontrac-tors?'A. Yes.MR. MASTRO: I -Well -MR. KATZ: Okay.Q. (By Mr. Katz) And that, in fact, was his request,was it not? To use only unionized subcontractors?A. To sign an agreement to use only subcontrac-tors, yes.Q. To use only union subcontractors?A. Yes.Q. And that statement came at the tail-end, did itnot, of discussion of the problem of the common situspicketing, if you can recall?A. That's tough to recall.Q. It was in there some place?A. The statement was there.Q. Okay -it was in there some place, but youdon't know exactly where, right?A. Correct.Q. Did he offer to send you a contract?A. No.3 All dates hereinafter referred to occured in 1976 unless specificallynoted otherwise.4 Neither Mr. Ryan nor Mr. Pettinaro testified with regard to thismeeting.43 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. As a matter of fact, he said, did he not, thatBuilding Trades Council doesn't even have a contractlike that?A. Not that I recall.Q. Okay. Was there any discussion, at all, as towhether such a contract existed between the DelawareBuilding Trades Council and any contractor?A. No -Well, he said -you know -'We wouldlike you to be the first.' So, you know -you assumefrom that that there are no others.There have been no other meetings between the partiessince this conversation.The first employee of Pettinaro who worked at the postalproject was carpenter Mannucci who began work on orabout February 9, as shown by the Employer's payrollwhich reflects that Mannucci worked 40 hours during theweek ending February 15. The next Pettinaro employee onthe job was apprentice carpenter Berrios who first appearson the payroll of the week ending March 28. Mannucci waspaid $10.98 per hour (including fringe benefits) and Berrios$4.39. The Council's wage rate for carpenters in NewCastle County is $11.57 including fringe benefits. Theparties stipulated that the first laborer hired by Pettinarowas hired on April 5. The parties further stipulated that, ifcalled as a witness, Project Manager Anderson wouldtestify that he posted the wage rates determined and issuedby the U.S. Postal Service Project for all crafts that mightpossibly work on the project, and that the rates were postedinside the jobsite trailer on February 10 and on the bulletinboard outside the trailer on March 4, and were reposted onMarch 24. The parties further stipulated that no represen-tatives of the Union ever saw the posted rates.According to Council President Ryan, it was reported tohim by a couple of business agents (he specifically namesBricklayers Business Agent Viscount) in February or earlyMarch that Pettinaro's men working on the job, morespecifically one laborer whose name is unknown, werebeing paid less than the Union's wage rates, and theCouncil referred the matter to its attorney for furtherinvestigation of the wage rates. Thereafter, the Councilconducted its communication with Pettinaro through itsattorney who engaged in an exchange of letters, and in oneinstance a telegram, with the Company. These communica-tions are set forth below, in pertinent part, in sequentialorder.51. February 23-the Respondent to PettinaroAs you are aware, the Council is encharged with theresponsibility of policing the observation of area wagestandards. It is our understanding that as the generalcontractor on the above noted job, you are employinglaborers, carpenters, cement masons, etc., under payand benefit standards which are substantially beneaththose which prevail in the area.5 I do not view the two letters by the Respondent to the Regional Oflice,prior to the filing of the instant charge, setting forth its position with regardsto the Pettinaro picketing as having any evidentiary value or placing anyburden on the Board agent to advise the Respondent, during aninvestigation of a related secondary boycott charge, of the wage and benefitAccordingly, it is the intent of the Council tocommence picketing for the sole and limited purpose ofprotesting the destruction of standards which will resultfrom your pay and benefit practices.At such time as you are willing to conform thesepractices to economic levels which our Council isobliged to enforce, the question of picketing may beavoided ...2. February 26-Pettinaro to the Respondent1. It is our understanding that the U.S. Departmentof Labor is 'Encharged with the responsibility ofpolicing the observation of area wage standards' andnot the Building Trades Council of Delaware.2. Your understanding that our pay and benefitstandards are substantially beneath those that prevailin the area is incorrect.3. March 22-the Respondent to PettinaroThank you for your letter of February 26, 1976. Thestandards of labor costs with which the U.S. Depart-ment of Labor concerns itself may at time vary with thearea standards with which the Building Trades Councilis concerned.For your information, the labor costs for the tradesthat you employ directly are as follows:Cement Masons: $8.50 per hour; formen $9.15;General foremen $9.25; plus $.78 per hour toWelfare and $.72 per hour to Pension.Carpenters: $9.70 per hour; $.54 to Pension; $.74 toWelfare and $.02 to Apprentice Funds.Laborers: $7.30 per hour to $8.55 per hour dependingon type of work; plus Welfare Fund $.60 perhour; Pension $.40 per hour.These rates will be increased as of May I, 1976.It is our understanding that you do not in fact paythese wages and that these are not the wages that willbe observed on the job in questions. If you are willingto pay these wages and benefits or any equivalent typeof labor costs, then the matter may easily be resolved.If I do not hear from you or your attorney within fivedays of the date of this letter, I will assume that there isa substantial disparity between these labor costs levelsand your pay practices and that standards picketing isappropriate.4. March 29-Pettinaro to the RespondentIn response to your letter dated March 22, 1976,please be advised that Pettinaro Construction Compa-ny is now complying with area standards for all of itsemployees on the Post Office job in question. Accord-ingly, any picketing would be a violation of the Act,and will be met with all appropriate legal recourse.levels paid by Pettinaro. Nor do I agree with the Respondent that the Boardagent's failure to furnish this information justified a conclusion by theRespondent that area standards picketing was appropriate. Therefore I haveneither included herein nor adverted to these letters in reaching myconclusions.44 BLDG. & CONSTRUCTION TRADES COUNCIL OF DELAWARE5. April I -Pettinaro to the RespondentNOTCEDemand is made that you cease immediately allpicketing at the United States Post Office Project. Werefer you to our recent letter confirming that we meetPrevailing Wages and Standards. You're so called'Area Standards' picketing is clearly unlawful andunless ceased immediately we will take all legal stepsnecessary, including damages.6. April 2-the Respondent to Pettinaro...My letter of March 22, 1976 sets forth certainspecific wage and benefit levels. The wage determina-tion made by the government at any particular job doesnot necessarily conform to the area wage standardswhich a labor organization has a right to protect. Thespecific standards are those which I made reference inmy letter, although they may be paid in any form orvariety which the employer sees fit.I take it from you letter that Pettinaro Constructionhas no intention of meeting those levels and thatappropriate picketing would be the only avenue ofrecourse....7. April 5-Pettinaro to the Respondent(telegram)This is to advise that Quigley Boulevard which isdirectly adjacent to the new post office site is a publicroad a separate reserved gate has been established forPettinaro Construction Company Incorporated itssuppliers and employees on Quigley Boulevard approx-imately 1/2 mile from Route 13.A separte reserve gate has also been established forall other contractors on Quigley Boulevard approxi-mately 1/2 mile from Route 273.All picketing directed against Pettinaro ConstructionCompany Incorporated must be limited to its exclusiveentrance.8. April 7-Respondent to PettinaroDear Mr. Bertomeu:Apparently your letter of April 1, 1976 was dis-patched prior to the time you were advised of my lastletter to your attorneys.If your Counsel has now supplied you with a copy ofthis letter, I should assume that you recognize thelegitimacy of the picketing and the important purposeswhich the Council is obliged to achieve.The Council commenced picketing at U.S. Postal ServiceProject of Pettinaro on April I and thereafter continuouslypicketed without interruption until July 19. The picketscarried signs reading:a Building and Construction Trades Council of Philadelphia and Vicinity,AFL CIO (Altemose Construction Co.), 222 NLRB 1276 (1976); The BuildingPettinaro Construction Company Is DestroyingBuilding Industry Standards We Protest AgainstPettinaro Construction Company Not ObservingArea Wages and Standards Building TradesCouncilNo petition for a Board-conducted election has been filed.B. Discussion and ConclusionsSuccinctly put, the General Counsel and the ChargingParty contend that an object of the picketing wasrecognitional, and that this is shown by Ryan's conversa-tion with Bertomeu and Pettinaro as it relates to a requestfor an agreement to subcontract work only to unionsubcontractors. It is further contended that the Respon-dent's investigation into whether or not Pettinaro wasmeeting area wages and standard's was superficial andlegally insufficient to meet its burden of thorough investi-gation of the wages paid by Pettinaro before engaging inpicketing; and that the Respondent's claims of legitimatearea standards picketing are nothing but pretext. On theother hand, the Respondent claims that the sole object ofthe picketing was to protest "the destruction of the areawage standards caused by the Pettinaro ConstructionCompany's pay and benefit policies," and that its unsuc-cessful efforts to secure from Pettinaro informationregarding its wage and fringe benefit structure were asufficiently thorough investigation, with no adequateresponse from Pettinaro, to warrant an honest conclusionthat area standards picketing was appropriate.It is now established law that a building and constructiontrades council's objective of seeking a subcontractor'sagreement from a general contractor who has directemployees who perform work of a type encompassed bysuch an agreement has, in and of itself, a recognitionalobjective, because of the effect such an agreement wouldhave on the employees of the general contractor employedin trades represented by the council's constituent memberunions.6Pettinaro does employ carpenters, laborers, andother employees in trades represented by the Respondent'saffiliated labor organizations. It is therefore necessary tocarefully examine the comments of Ryan relating tosubcontracting made to Bertomeu and Pettinaro duringtheir January meeting, and divine the true import of thosecomments. I credit Bertomeu, who impressed me as atruthful witness careful to relate only that of which he wascertain, and find that Ryan did request the Charging Partyto sign an agreement to use only union subcontractors,which plainly means those subcontractors who had acollective-bargaining relationship with labor organizationsaffiliated with the Council. I further find that Ryan toldBertomeu and Mr. Pettinaro that he (Ryan) would likePettinaro to be the first to sign such an agreement for theasserted reason that Pettinaro is the biggest nonunioncontractor in the State of Delaware. The Respondent urgesthat, taken within the total context of the testimony, theconversation between Ryan, Bertomeu, and Pettinaro isand Construction Trades Council of Philadelphia and Vicinity (Samuel E.Long, Inc.), 201 NLRB 321 (1973).45 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot significant. I reject this contention because it is clearthat Pettinaro, who had no contract with any union andhad been subjected to illegal recognitional picketing by theCouncil in 1974,7 only met with Ryan for the purpose ofascertaining whether or not the postal project was going tobe picketed by the Council. Ryan's initial response to theEmployer's question as to whether or not the job would bepicketed was the noncommittal statement that he couldn'tspeak for the memberships I cannot believe, and I do notbelieve, that Ryan was only making small talk when hebroached the question of a union subcontracting agree-ment. Rather, I conclude that his request that Pettinarosign an agreement to use only union subcontractors wasthe Respondent's real response to Pettinaro's inquiry aboutthe probabilities of picketing by the Respondent and was aclear signal to the Employer that picketing could beavoided by signing such an agreement. It is of no momentthat Ryan did not physically show a copy of such anagreement to Pettinaro. I have no doubt that had Pettinaroagreed to Ryan's request he would have been happy toprovide Pettinaro with a written agreement to sign.The foregoing conclusions are not, however, dispositiveof the issues in this case. The question remains as towhether or not the picketing for more than 30 days,without a petition for election having been filed, has as anobjective the procurement of the subcontractor's agree-ment requested. It does not necessarily follow that the factthat Ryan requested the Employer to sign the agreementand, in context, implied that this would eliminate picketingestablishes, without more, that the picketing had as part, orall, of its objective the securing of such an agreement.It is clear from the testimony of Ryan, if he be credited,that the Respondent had only an unsubstantiated rumor atbest that some unnamed laborer was being paid less thanunion wages, coupled with speculative expectation thatPettinaro would pay less than the union rate to members ofother crafts whom it might later employ on the job, at thetime it referred the matter to its attorney for furtherinquiry. Ryan concedes that the information then at theRespondent's disposal was insufficient, in its opinion, towarrant picketing at that time.It was stipulated at the hearing that Pettinaro employedno laborers until April 5, and the Employer's payroll showsthat the only employee of Pettinaro on the job prior toMarch 22 was a carpenter receiving $10.98 an hour andthat the next employee was an apprentice carpenter whofirst worked on March 22 at $4.39 an hour. I note that theRespondent's first letter to Pettinaro was dated February23 and conclude from this, and Ryan's claim that hereceived the reports about the low paid laborer in lateFebruary or early March prior to the referral of the matterto Respondent's counsel, that the purported reports toRyan regarding an allegedly underpaid laborer were false,if they were in fact made. Further, at the time Ryan claimsthe decision was made to picket in early March there as yetwere no laborers on the job. I do not believe that businessagents went on the job and received information from aI Building and Construction Trades Council (Pettinaro Construction Co.),215 NLRB 624.8 I construe "membership" in this context to refer to the labororganizations affiliated with the Council.nonexistent laborer which they reported to Ryan, or that abusiness agent or agents deliberately made false reports toRyan that a laborer was not being paid the "prevailingwage." From all the foregoing, a careful consideration ofRyan's entire testimony, and my observation of Ryan onthe witness stand as he testified, I conclude that hisassertions regarding reports of low paid employees made tohim by business agents are not worthy of credit.Insofar as the Respondent's investigatory efforts areconcerned, it would seem that had the Council beenseriously bent on ascertaining the wage rates of Pettinaro itwould have, at the least, investigated sufficiently at thejobsite to read the rates openly posted by the Employer onMarch 4 and 24. Further, Ryan admitted that he was awarethat the wages required by the Department of Labor wereprinted in the Federal Register, and that the Respondentdid not check the Federal Register. Turning to the writtencommunications between the parties on the matter, theyamount to declarations by the Respondent that it hadinformation Pettinaro was not giving "laborers, carpenters,cement masons, etc." the wages and benefits prevailingunder local area standards; that it did not care whether ornot Pettinaro was meeting "the standards of labor costswith which the U.S. Department of Labor concerns itself";that the standards it was referring to were those set forth inunion contracts; and that the Respondent understood thatPettinaro did not pay union wages and benefits and wouldnot pay them to future employees. Pettinaro's consistentreply was that the Respondent's understanding wasincorrect and that it was complying with area standards forits employees on the post office job. The Respondent at notime presented Pettinaro with any specific information insupport of its assertions that it understood Pettinaro wasnot paying and would not pay the amounts that itconsidered consistent with area standards. Indeed, as setforth hereinabove, the Respondent had no such informa-tion. The Respondent chose to treat Pettinaro's claim thatit was meeting area standards and its failure sua sponte toprovide the Respondent with its wage rates as evidencethat the Employer was not meeting area standards. Thus,the Respondent had nothing more than its own ipse dixit tosupport its asserted conclusion that Pettinaro was notmeeting area standards. This will not suffice. I regard WestCoast Cycle Supply Co. 9 as dispositive of the question ofadequate investigation and the inferences to be drawn fromthe failure to adequately investigate. The following state-ment by the Board in West Coast Cycle Supply Co. 10issquarely applicable to the case at bar:The foregoing can hardly be characterized as a bonafide attempt by Respondent to determine that, in fact,the Employer's labor costs were substandard, which isthe duty of a union that seeks to engage in lawful areastandards picketing. Clearly, if Respondent, under thecircumstances herein, had been seeking such a lawfulobject, it should have and would have met theEmployer's assertion that it was paying area standardsby presenting to the Employer the contrary information9 Automotive Employees, Laundry Drivers & Helpers, Local No. 88International Brotherhood of Teamsters, Chauffeurs, Warehousemen & HelpersofAmerica (West Coast Cycle Supply Co.), 208 NLRB 679 (1974).10 Id at 680.46 BLDG. & CONSTRUCTION TRADES COUNCIL OF DELAWAREit allegedly possessed and proceeded from there todetermine whether, in actuality, the Employer's laborcosts were substandard. Respondent's failure to do sobelies both its claim of possession of informationregarding the Employer's substandard labor costs andits denial that it was picketing for recognition. (Citationomitted.)Like the respondent in West Coast Cycle, the Respondentherein did not meet its burden of adequate investigation orprovide Pettinaro with the information it purportedly had,and its claim of possession of information and its denial ofa recognitional objective is belied.The Respondent's argument that the "hiatus" betweenRyan's statements to Bartomeu and Mr. Pettinaro relatingto subcontracting and the February 23 letter of theRespondent to the Employer means that the letter'sdeclaration that any future picketing would have "as thesole and limited objective the coping with the areastandards problem" must be viewed as a "conclusiveabsolute" is rejected. Inasmuch as I have found that theRespondent asked Pettinaro to sign an agreement toengage only union subcontractors, had no evidence thatPettinaro was not meeting area standards other than meresuspicion, and did not go forward with its duty to extendsome reasonable bona fide effort to find out whether or notPettinaro was in fact not meeting area standards, before itpicketed, I regard the February 23 letter as nothing morethan a statement of a fixed intent to picket on the basis ofinformation it did not have for a purpose based on aconclusion unsupported by any reasonable modicum ofevidence. Consequently, the February 23 letter is but a self-serving document void of probative worth, and the lapse oftime between Ryan's subcontractor statements and theletter lends no more stature to the letter than it thus enjoys.Similarly, although I agree with the Respondent that thewording on picket signs is a factor to be considered, it iswell settled that picket signs do not of themselves establishthe legality of picketing or its real object or objects," andin view of the circumstances of this case I find that the signherein utilized is not a truthful reflection of the Respon-dent's objective. The Respondent also appears to contendthat because it appears from the evidence adduced at thehearing that Pettinaro, on and after the day the strikebegan, was paying less than union wages and benefits, theRespondent's belief was thereby confirmed and its motiva-tion shown to be lawful. This contention will not bear closescrutiny, for if the Respondent's motive was unlawful abinirio the picketing founded in whole or part on that motivewas illegal, and the subsequent discovery that the Respon-dent might have had a valid reason for invoking lawfularea standards picketing, which it did not know of whenthe picketing commenced, will not work retroactively tomake that lawful which was unlawful. In this connection, Iagree with the General Counsel that the plain language ofthe statute requires only that "an object" of the picketingneed be recognitional to bring it within the confines ofSection 8(b)(7) of the Act.I Local 3, International Brotherhood of Electrical Workers. AFL CIO(Mansfield Contracting Corporation). 205 NLRB 559, 564 (1973).I am persuaded from all the foregoing that the Respon-dent's picketing was conducted for the purpose of inducingor coercing Pettinaro to sign an agreement to hire onlyunion subcontractors, and that this, in combination withthe Respondent's failure to adequately investigate thewages paid by Pettinaro, establishes that the picketing wasconducted for recognitional purposes as alleged in thecomplaint. Accordingly, since the picketing occurred whileneither the Respondent nor any of its affiliated labororganizations was certified as collective-bargaining agentof any of Pettinaro's employees and for a period in excessof the statutory 30 days, without the filing of a petition fora Board election, the Respondent thereby violated Section8(bX7)(C) of the Act.The General Counsel has not, however, shown by apreponderance of the evidence, or indeed any evidence atall, that the picketing has induced employees of suppliersor other persons to cease doing business with Pettinaro orotherwise refuse or fail to perform other services at the postoffice project, and that allegation set forth in paragraph 7of the complaint will be dismissed.THE REMEDYHaving found that the Respondent, through picketing,has engaged in unfair labor practices, and considering thefact that this is the second time in 2 years that theRespondent has been found to have engaged in similarunfair practices12 thereby exhibiting a propensity tocontinue or repeat its illegal acts, I will recommend that theRespondent be ordered to cease and desist from engagingin such conduct with respect to any employer and takeaffirmative action designed to effectuate the purposes ofthe Act, including the posting of appropriate notices by theRespondent and each of its affiliated local labor organiza-tions.CONCLUSIONS OF LAWI. The Respondent, Building and Construction TradesCouncil of Delaware, is a labor organization within themeaning of Section 2(5) of the Act.2. Pettinaro Construction Co., Inc., is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.3. By picketing the Pettinaro Construction Co., Inc.,jobsite (U.S. Postal Service Project) for an object of forcingor requiring Pettinaro to recognize or bargain with localunions affiliated with the Respondent Council as therepresentatives of its employees, although the RespondentCouncil or these local unions are not certified collective-bargaining representatives, without a petition having beenfiled within 30 days after the commencement of suchpicketing, the Respondent Council has engaged in unfairlabor practices within the meaning Section 8(b)(7X)(C) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.12 Building and Construction Trades Council (Pettinaro Construction Co.),supra.47 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. The allegation of paragraph 7 of the complaint hasnot been proven.Upon the above findings of fact, conclusions of law, andthe entire record in this case and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER '3The Respondent, Building and Construction TradesCouncil of Delaware, New Castle, Delaware, its officers,agents, representatives, and affiliated local labor organiza-tions, shall:1. Cease and desist from picketing or causing to bepicketed, or threatening to picket or cause to be picketed,Pettinaro Construction Co., Inc., or any other employer,where an object thereof is forcing or requiring saidEmployer to recognize or bargain with RespondentCouncil or its affiliated locals, as the collective-bargainingrepresentative of its employees, or for the purpose offorcing or requiring the employees of said Employer toaccept or select Respondent Council or its affiliated localsas their collective-bargaining representative, under circum-stances which would violate Section 8(bX7)(C) of the Act,as amended.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at Respondent Council'sbusiness office and all places where notices to its affiliatedlabor organizations are customarily posted and in thebusiness office of its affiliated labor organizations and allplaces where notices to their members are customarilyposted copies of the attached notice marked "Appendix." 14Copies of said notices on forms provided by the RegionalDirector for Region 4, after being signed by the dulyauthorized representative of the Respondent, shall beposted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in suchconspicuous places. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Furnish the Regional Director for Region 4 signedcopies of said notice for posting by Pettinaro ConstructionCo., Inc., if willing, in places where notices to employeesare customarily posted.(c) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.13 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participated and offeredevidence, the National Labor Relations Board has foundthat we violated the law and has ordered us to post thisnotice and take the action indicated in it. We intend tocarry out the Order of the Board and we hereby notify youthat:WE WILL NOT picket or cause to be picketed, orthreaten to picket or cause to be picketed, PettinaroConstruction Co., Inc., or any other employer, wherean object thereof is forcing or requiring said employerto recognize or bargain with us or our affiliated locals,as the collective-bargaining representative of its em-ployees, or for the purpose of forcing or requiring theemployees of said employer to accept or select us or ouraffiliated locals as their collective-bargaining represen-tative, under circumstances which would violate Sec-tion 8(b)(7XC) of the Act, as amended.BUILDING ANDCONSTRUCTION TRADESCOUNCIL OF DELAWARE48